Citation Nr: 1633780	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-15 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to an increased (compensable) rating for a left hand scar.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2001 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In that decision, the RO denied a compensable evaluation for the Veteran's left hand scar disability.  Although the Veteran initially requested a personal hearing with a Veterans Law Judge, he failed to appear for the scheduled hearing in January 2016 and no request to reschedule the hearing has been received by VA.  His hearing request is, therefore, considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has provided statements that he has experienced a worsening of his left hand scar symptoms since the last VA examination in September 2013.  Specifically, the Veteran has stated that he experiences pain and weakness in the region of his left hand where he sustained a laceration in service and has a residual scar.  

Accordingly, the Board finds that a VA examination should be conducted to determine the nature and severity of his service-connected left hand scar disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).

Additionally, the Board notes that the claims file does not contain the Veteran's VA treatment records.  Those VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Veteran has provided some records from a private physician who has treated him for his left hand scar symptoms; however, all records from this treatment do not appear to be associated with the claims file.  See VA Form 9 dated June 2012.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records (PMRs) relevant to his left hand scar disability.  

In particular, request that the Veteran authorize the release of private medical records from the Beverly Hills Orthopaedic Surgery and any other providers that treated him for his left hand scar disability. 

Associate any records identified by the Veteran with the claims file.  If any records identified but not secured by the Veteran are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

2.  Obtain all outstanding VA treatment and evaluation records.  Again, all attempts to obtain records should be documented in the claims folder.

3.  Schedule the Veteran for an examination to determine the current nature and severity of the Veteran's left hand scar disability.  The electronic claims folders should be provided to the examiner in conjunction with the examination.  Any testing necessary should be performed, to include EMG and nerve conduction studies.

The examiner is directed to provide an opinion on whether the Veteran manifests pain or weakness as a result of the laceration and scar of the left hand.  All left hand functional impairment attributed to the injury and its residuals should be specifically set out.

4.  Thereafter, re-adjudicate the claims and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case to the Veteran and his representative and allow them time to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

